Matter of Mercadante (2021 NY Slip Op 03900)





Matter of Mercadante


2021 NY Slip Op 03900


Decided on June 17, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:June 17, 2021

PM-86-21
[*1]In the Matter of Olivia Ann Mercadante, an Attorney. (Attorney Registration No. 5220264.)

Calendar Date:June 7, 2021

Before:Garry, P.J., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ.

Olivia Ann Mercadante, Somers, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Olivia Ann Mercadante was admitted to practice by this Court in 2014 and lists a Massachusetts business address with the Office of Court Administration. Mercadante now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes Mercadante's application, and Mercadante has submitted additional materials in reply.
Upon reading Mercadante's affidavit sworn to April 21, 2021 and filed April 26, 2021, as supplemented by Mercadante's correspondence of May 27, 2021, and upon reading the May 20, 2021 correspondence by the Chief Attorney for AGC, and having determined that Mercadante is presently eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that Olivia Ann Mercadante's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Olivia Ann Mercadante's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Olivia Ann Mercadante is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Mercadante is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Olivia Ann Mercadante shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.